411 F.2d 1224
UNITED STATES of America, Plaintiff-Appellee,v.Benito FLORES-DIAZ, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Francisco AROS-GONZALES, Defendant-Appellant.
Nos. 23430, 23431.
United States Court of Appeals Ninth Circuit.
May 29, 1969.Rehearings Denied June 26, 1969.

Albert Morrow, Tucson, Ariz.  (argued) for Flores-Diaz.
Lawrence Ollason, Tucson, Ariz.  (argued) for Aros-Gonzales.
Reuben Salter (argued), Asst. U.S. Atty., Edward E. Davis, U.S. Atty., Jo Ann D. Diamos, Asst. U.S. Atty., Tucson, Ariz., for appellee.
Before BARNES and JERTBERG, Circuit Judges, and KILKENNY, District judge.1
PER CURIAM:


1
The judgment of conviction of the appellant Francisco Aros-Gonzales is affirmed.


2
The judgment of conviction of the appellant Benito Flores-Diaz is reversed by reason of the insufficiency of the evidence to show knowledge on his part, either by direct evidence or presumptively, of the existence of marijuana hidden in the automobile; the matter is remanded with instructions to dismiss as to him.



1
 The Honorable John F. Kilkenny, United States District Judge for the District of Oregon, sitting by designation